DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive device configured to drive” in claim 1; which in the figures and written description is best seen in figure 2, and includes the circuit board 45, the motor 42/43, and the driving side rotational body 44a; all contained in the drive device housing 32. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a drive device configured to drive..” and later “a magnet coupling including a driving side rotary body…”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, the claim is indicating that the nonce style first phrase is inclusive of the driving side rotary body, but then the second phrase of the magnet coupling also includes the driving side rotary body, and so it is unclear from a reading of the claimed phrase if the magnet coupling is comprised in the drive device, or not.. and if not, then it is unclear if the claim is reciting the same limitation in two separate components, making for redundancy and arguable duplicate or improper recitation of the claimed limitation? In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim(s) 1-3 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Miyashita (JPH08312821); 

Claims 4 and 5 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Miyashita as applied to claims 1-3 (as indefinitely understood) above, and further in view of Stuyvenberg (US 10161777); 
Claim 6 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Miyashita applied to claim 1 (as indefinitely understood) above, and further in view of Hwang (US 5611368); 
Claim 7 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Miyashita as applied to claim 1 (as indefinitely understood) above, and further in view of Suzuki (US 9816639.)

Miyashita discloses in claim 1:  (see at least annotated figure 1 below)

    PNG
    media_image1.png
    580
    604
    media_image1.png
    Greyscale

A valve device (figure 1) comprising: a valve (at 14) including a valve body (14) and configured to change a flow mode of refrigerant that flows in a circulation path of a refrigeration cycle device (the needle valve 14 reciprocates to open and close the fluid circulation path of the copper tubes 50/51 of the air conditioning unit, per paragraphs 0011 and 0014); a drive device (22) configured to drive the valve and including an electric drive unit (20) as a drive source; a magnet coupling (30) including a driving-side rotary body (31) and a driven-side rotary body (32) that are magnetically coupled to each other in a non-contact manner, the magnet coupling configured 

Miyashita discloses in claim 2:  The valve device according to claim 1, further comprising: a base block (1006/41/42) that forms a part of the circulation path of the refrigeration cycle device (by being interposed between 50/51) and has a valve accommodating hole (at 1002) accommodating the valve body; and a closing plate (at 1004 of 40, the top portion integral with the sides 1006 of 40) that liquid-tightly closes an opening (that hole that circumscribes the hole of 1002) of the valve accommodating hole, wherein the driving-side rotary body (31) is provided in the drive device (22), the driven-side rotary body (32) is provided in the base block, and the closing plate is interposed (vertically) between the driving-side rotary body and the driven-side rotary body. 

Miyashita discloses in claim 3:  The valve device according to claim 2, wherein the closing plate has a deformation suppressing portion (the plate has a flat dome shape that is integral with the side walls of the dome 40 and…) that is configured to suppress deformation due to pressure 

Miyashita discloses in claim 4:  The valve device according to claim 3, wherein the deformation suppressing portion includes a portion that bulges (that of the curved integral corner transition at 1008); but Miyashita does not disclose, a plate that bulges downwards into the opening of the valve accommodating hole and is in a recessed shape; But Stuyvenberg teaches: a plate (at 202 figure 2A and 3B that is a wet dry sealing cover plate, that is rated to maintain the pressure inside the fluid valve and is provided without the need for a dynamic seal Col 5 ln 15-25 so as to for example, increase strength of the top cover) that bulges downwards (at the perimeter and at the center location) about the opening of the valve  accommodating hole (i.e. the top opening) and is in a recessed shape (the recessed shape on the inside arranged to hold the coupling magnets 284.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the closing plate of Miyashita as taught in Stuyvenberg with a plate that has a downwardly extending or bulging portion that extends into an opening of the valve accommodating hole as taught in Stuyvenberg  so as to allow for additional rigidity of the plate and to maintain a high pressure rating inside the fluid valve as taught in Stuyvenberg, thus reducing the need for a dynamic seal arrangement, as taught in Stuyvenberg, and also for example to increase the strength of the top cover, especially since it has been held that the provision of separability, where needed, involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Miyashita discloses in claim 5:  The valve device according to claim 3, but does not disclose: the deformation suppressing portion includes a reinforcing rib provided on a plate surface of the closing plate; But Stuyvenberg teaches: a plate with a deformation suppressing portion reinforcing rib on the bottom surface of the closing plate (at 202, and see rib 304 figure 3B that is a wet dry sealing cover plate, that is rated to maintain the pressure inside the fluid valve and provided to maintain rigidity while holding the magnet assembly Col 5 ln 15-25 and ln 40-55.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the closing plate of Miyashita as taught in Stuyvenberg with a deformation suppressing portion reinforcing rib on the bottom surface of the closing plate as taught in Stuyvenberg for the purpose of maintaining a pressure rating inside the fluid valve and providing rigidity while holding the magnet assembly. 

Miyashita discloses in claim 6:  The valve device according to claim 1, wherein each of the driving-side rotary body and the driven-side rotary body includes an attractive portion on an outer side in a radial direction (as required for the magnets to follow one another as discussed above); but Miyashita does not disclose: a repulsive portion on an inner side in the radial direction; although Hwang teaches: an attractive portion on an outer side in the radial direction (i.e. N/S poles at the outer ring of 8/9 figure 4A/B arranged to attract/repel opposed magnets when rotated to such a position) and a repulsive portion on an inner side in the radial direction (N/S poles of 8a/9a, arranged to attract/repel when rotated towards or away from such a position, the arrangement provided to disperse the magnetic field across the plate and establish a desired magnetic density and avoid saturation, Col 3 ln 30-45); 


Miyashita discloses (as modified for the reasons discussed above) in claim 7:  The valve device according to claim 1, but does not disclose, although Suzuki teaches: the refrigeration cycle device is a vehicular refrigeration cycle device mounted on a vehicle (figure 2, Col 4 ln 2-18, for the purpose of providing an air conditioned vehicle that is controllable via an ECU to introduce conditioned air into the passenger compartment; 
Accordingly, considering that both Miyashita and Suzuki teach utilizing an expansion valve in an air conditioning unit, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize the valve device of Miyashika/Fritz as taught by Suzuki, in a vehicle for the purpose of providing an air conditioned interior passenger compartment, as taught by Suzuki.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753